Smith,- C. J.,
delivered the opinion of the court.
Appellee by his bill seeks to cancel the claim of appellant to the timber growing on certain land described therein as a cloud on its title. According to the allegations, of the bill, the land was entered from the United States government under the homestead law by Joel W. Hancock; he having received a patent therefor in July, 1895, and the title of appellee- being deraigned from him. Appellant filed an answer and cross-bill in which he ad*565mitted the entry of the land by Hancock and the receipt by him of the patent thereto, and alleged that on the 2d day of July, 1894, Hancock’made his final proof and received his final certificate from the register of the United States land office; that the land was duly and legally assessed for the taxes of 1895, and duly and legally offered for sale by the tax collector for the collection thereóf in 1896, at which sale it was acquired by the state, and after-wards conveyed by it to appellant. A demurrer to this cross-bill was sustained by the court, and a decree rendered in accordance with the prayer of appellee’s bill.
The sole question presented to us by this record is: “Did this land become subject to taxation by the .state upon the receipt by Hancock of the final certificate adjudging him to be the owner thereof, and before the receipt by him of the patent thereto?” That it must be answered in the affirmative will appear from an examination of Carroll v. Safford, 3 How. 441, 11 L. Ed. 671; Hoskins v. Railroad Co., 78 Miss. 768, 29 So. 518, 84 Am. St. Rep. 644.
Eeversed and remanded, with leave to appellee to answer appellant’s cross-bill within thirty days after the filing of the mandate in the court below.

Reversed and remanded.